Citation Nr: 0845017	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO. 06-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
shoulder disability.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability, claimed as depression.

3. Entitlement to service connection for left hand 
disability.

4. Entitlement to service connection for left leg disability.

5. Entitlement to service connection for right leg 
disability.

6. Entitlement to service connection for psychiatric 
disability, claimed as depression.

7. Entitlement to a rating in excess of 20 percent for the 
residuals of a right ankle sprain with traumatic arthritis.

8. Entitlement to an initial rating in excess of 20 percent 
for a lumbosacral strain. 

9. Entitlement to a compensable rating for hearing loss 
disability.

10. Entitlement to a temporary total disability for a period 
of convalescence following arthroscopic right ankle surgery 
on February 23, 2006. 

11. Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Joan Egdall, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in July 2004, June 
2005, and January 2007.
The issue service connection was warranted for a left 
shoulder disability was before the Board of Veterans' Appeals 
in January 1998.  In part, the Board questioned whether the 
veteran had timely appealed a September 1995 rating action 
which had denied his claim of entitlement to service 
connection for left shoulder disorder.  The Board stated that 
if that decision had not been timely appealed, the claim 
should be considered as claims to reopen those issues. 

In its January 1998 remand, the Board also noted that there 
was a claim of whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for the residuals of a right ankle fracture. 
Accordingly, the Board noted that such issue had to be 
considered.

Following the requested development, the RO found that the 
veteran had not filed a timely appeal with respect to the 
denial of his claim of entitlement to service connection for 
left shoulder disability. Therefore, the RO found that the 
September 1995 rating action had become final.  Pursuant to 
the Board's remand, the RO considered that issue as a request 
reopen the claim, and in February 2002, the RO denied the 
claim to reopen.  The veteran perfected an appeal with 
respect to that decision, and that issue was added to the 
current appeal. 

In February 2002, the RO denied entitlement to service 
connection for the residuals of a right ankle fracture.  The 
veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Therefore, that 
decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2008).  As noted below the appellant has 
filed a new claim to reopen that issue, however, the claim to 
reopen the issue of entitlement to service connection for 
residuals of a right ankle fracture, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  

By a rating action in June 2005, the RO granted entitlement 
to service connection for a lumbosacral strain and assigned a 
20 percent rating, effective March 15, 1995. The veteran 
disagreed with that rating percentage and perfected an appeal 
to the Board. Accordingly, that issue has been added to the 
current appeal.

In April 2006, the veteran raised contentions to the effect 
that service connection and a separate rating is warranted 
for sciatica.  That claim has not been certified to the 
Board, nor has it otherwise been developed for appellate 
purposes. Therefore, the Board has no jurisdiction over that 
claim and it will not be considered below. 38 U.S.C.A. 
§ 7104(a) (West 2002 and Supp. 2008); 38 C.F.R. § 20.101 
(2008). It is referred to the RO, however, for appropriate 
action.

In September 2008, the veteran had a video conference before 
the Veterans Law Judge whose signature appears at the end of 
this decision.

Save for the claim to reopen the issue of entitlement to 
service connection for a psychiatric disorders; the claim of 
entitlement to an increased rating for a hearing loss; and 
the claim of entitlement to a temporary total disability 
evaluation following February 2006 surgery, all claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1. In an unappealed rating decision, dated in March 1996, VA 
denied entitlement to service connection for psychiatric 
disability, claimed as depression.

2. Evidence associated with the record since the RO's March 
1996 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact or raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for psychiatric disability, claimed as 
depression. 

3. The veteran's service-connected hearing loss disability is 
productive of Level II hearing acuity in his right ear and 
Level IV hearing acuity in his left ear.

4. On February 23, 2006, the veteran underwent arthroscopic 
surgery on his service-connected right ankle disability but 
did not have severe postoperative residuals, immobilization 
of one major joint or more, the necessity for house 
confinement, or the necessity for use of a wheelchair or 
crutches with regular weight-bearing prohibited. 


CONCLUSIONS OF LAW

1. The RO's March 1996 rating decision, which denied 
entitlement to service connection for psychiatric disability, 
claimed as depression, is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for psychiatric 
disability, claimed as depression. 38 U.S.C.A. § 5108 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.156 (2008).

3. The criteria for an initial compensable rating for 
bilateral hearing loss disability have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100. 
(2008).

4. The criteria for a temporary total disability rating 
following arthroscopic right ankle surgery on February 23, 
2006, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for a psychiatric 
disorder; entitlement to an increased rating for hearing 
loss; and entitlement to a temporary total disability rating 
following arthroscopic right ankle surgery in February 2006.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

The RO received the veteran's claims at various times, and 
there is no issue as to providing an appropriate application 
form or completeness of the applications. Following the 
receipt of those applications, VA notified the veteran of the 
information and evidence necessary to substantiate and 
complete his claim, including the evidence to be provided by 
the veteran, and notice of the evidence VA would attempt to 
obtain. See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

With respect to the claim to reopen the issue of entitlement 
to service connection for a psychiatric disorder this is not 
his first such claim. In March 1996, respectively, the RO 
denied the claim. The veteran was notified of the decision, 
as well as his appellate rights; however, a timely notice of 
disagreement was not received. Therefore, that decision is 
final under the law and regulations then in effect. 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1995). The veteran now seeks to reopen the claim. 

VA has advised the veteran of the evidence necessary to 
substantiate the element or elements required to establish 
service connection for these disorders that were found 
insufficient in the previous denials. Kent v. Nicholson, 20 
Vet. App. 1 (2006). In addition, VA has notified the veteran 
of evidence necessary to support the underlying claims. Id. 
VA also notified the veteran of the manner in which it 
determined disability ratings and the assignment of effective 
dates, if service connection was to be granted.

With respect to the increased rating claims, VA informed the 
veteran that the evidence had to show that such disabilities 
had worsened and the manner in which such worsening had 
affected the veteran's employment and daily life. 38 U.S.C.A. 
§ 5103(a); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Following notice to the veteran, VA fulfilled its duty to 
assist the veteran in obtaining identified and available 
evidence needed to substantiate his various claims. He was 
provided the opportunity to present pertinent evidence and 
testimony and has submitted a large volume of evidence 
reflecting his treatment in and after service. He was 
examined by VA to determine nature, extent, and/or etiology 
of his claimed disabilities and testified at several hearings 
on appeal. Following his September 2008 video conference, the 
undersigned Veterans Law Judge ordered that the record be 
held open for sixty days, so that the veteran could submit 
additional medical evidence.  No evidence was submitted.

In sum, the veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his appeal 
with respect to the issues addressed below.  There is no 
evidence of any VA error in notifying or assisting the 
veteran that could result in prejudice to the veteran or 
otherwise affect the essential fairness of this adjudication. 
Accordingly, the Board will proceed to the merits of those 
issue.

Analysis

Service Connection Claims

The veteran seeks entitlement to service connection for a 
psychiatric disability, claimed as depression.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131. As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service. See 
Cuevas v. Principi, 3 Vet. App. 542 (1992). 
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. 38 C.F.R. § 3.303(b). Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
has been aggravated by a disability for which service 
connection has already been established. 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Psychiatric Disorder

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156. Evidence proffered by a claimant is 
presumed credible for the limited purpose of ascertaining its 
materiality, Justus v. Principi, 3 Vet. App. 510, 512 (1992).

New evidence means existing evidence not previously submitted 
to VA decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled. See Elkins v. 
West, 12 Vet. App. 209 (1999).

The veteran contends that he has depression as a result of 
the impairment caused by his service-connected residuals of a 
right ankle sprain with traumatic arthritis. As noted above, 
in March 1996, the RO denied that claim in a decision which 
became final. Evidence on file at that time, consisted of the 
veteran's service medical records, post-service records 
reflecting treatment by VA and by private practitioners, and 
reports of VA examinations performed in June 1978 and 
September 1995.

During his service entrance and separation examinations the 
veteran complained of depression or excessive worry. However, 
his service medical records were negative for any findings of 
identifiable psychiatric disability. Moreover, the report of 
his June 1978 VA examination showed that his nervous system, 
including his psychiatric processes were normal.  A chronic 
psychiatric disability was not identified until the mid-
1990's.

In July 1995, Frank A. Graf, M.D. treated the veteran for 
reactive depression associated with multiple joint pain, 
including his thoracolumbar spine. In January 1996, the 
veteran underwent a psychological examination by Frank 
Luongo, Ph.D. The diagnosis was intermittent depression in an 
emotionally unstable alcoholic who was still in recovery. The 
veteran complained of the treatment for a right ankle injury 
in service and reported a severe and prolonged depressive 
episode in 1984, when he fractured his right ankle. Despite 
those reports, there were no findings of a relationship 
between the veteran's service-connected right ankle 
disability and the development or aggravation of his 
psychiatric disorder. Because the preponderance of the 
evidence was against the claim, entitlement to service 
connection for psychiatric disability was denied. The veteran 
now seeks to reopen that claim.

Evidence added to the record since March 1996 includes an 
April 2003 report from Dr. Luongo.  He reported that the 
veteran's depression was due, at least in part, to the 
limitation of function imposed by his service-connected 
residuals of a right ankle sprain with traumatic arthritis.  
Such evidence is new in the sense that it has not previously 
been before the VA.  It is also material as it suggests a 
nexus between the veteran's service-connected disability and 
his development of depression.  Such evidence is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for psychiatric disability, claimed as depression.  
Accordingly, it is new and material and sufficient to reopen 
the claim.  To that extent, the appeal is allowed.

Increased Rating Claims

The veteran seeks entitlement to an increased rating for his 
service-connected hearing loss. 

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability. 38 C.F.R. § 4.1. In the 
evaluation of schedular evaluations, VA may only consider 
factors as enumerated in the rating criteria. See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (When service 
connection is granted and an initial rating award is at issue 
(as in this case with respect to radiculopathy of the left 
lower extremity) separate ratings can be assigned for 
separate periods from the time service connection became 
effective.). In any event, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The veteran contends that the current noncompensable rating 
does not adequately reflect the level of impairment caused by 
his hearing loss.  After reviewing the evidence, however, the 
Board finds that the current examination findings meet or 
more nearly approximate the criteria for a noncompensable 
rating.  Accordingly, an increased rating is not warranted.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). For VA purposes, the 
severity of hearing impairment is determined by comparing 
audiometric test results in the conversational voice range 
(1000, 2000, 3000, and 4000 hertz) with the criteria set 
forth in 38 C.F.R. §§ 4.85 and 4.86. Those codes establish 
eleven levels of auditory acuity, from Level I for lesser 
degrees of hearing impairment through Level XI for greater 
degrees of hearing impairment. A level of auditory acuity is 
determined for each ear, and then those levels are combined 
to give an overall level of hearing impairment. 38 C.F.R. 
§ 4.85. 

During a VA audiologic examination in December 2006, the 
veteran demonstrated the following puretone thresholds at the 
indicated hertz levels:





HERTZ



1000
2000
3000
4000
RIGHT
15
20
35
70
LEFT
10
25
45
85

The average puretone threshold, after rounding, was 35 
decibels in the right ear and 41 decibels in the left ear. 

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 74 percent in the left ear.

Based on a combination of puretone threshold averages and 
speech discrimination scores, or solely on pure tone 
threshold averages, the veteran has a numeric designation of 
II associated with the hearing acuity in his right ear and a 
numeric designation of IV associated with the hearing acuity 
in his left ear. When the numeric designation of II is 
combined with the numeric designation of IV, the overall 
level of hearing impairment is commensurate with the 
noncompensable rating currently in effect under 38 C.F.R. 
§ 4.85, Table VII. Thus, a schedular compensable rating for 
the veteran's service-connected hearing loss disability is 
not warranted.

In arriving at this decision, the Board has, again, 
considered the possibility of an extraschedular rating. As 
above, however, the evidence does not show such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. Accordingly, the issue of entitlement to a 
compensable rating for hearing loss disability will not be 
sent to the Director of the VA Compensation and Pension 
service for further consideration. 38 C.F.R. § 3.321(b)(1). 

The Temporary Total Rating

On February 23, 2006, the veteran underwent arthroscopic 
surgery at a VA medical facility to debride his right ankle. 
Thereafter, he reportedly had residual pain and an inability 
to walk. Therefore, he maintains that a temporary total 
rating is warranted for a period of convalescene. After 
reviewing the facts in light of the applicable law and 
regulations, the Board finds that the veteran does not meet 
the criteria for a temporary total rating following his 
surgery on February 23, 2006. Accordingly, the appeal is 
denied.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under 38 C.F.R. § 4.30. 

Total ratings will be assigned if treatment of a service-
connected disability resulted in: (1) Surgery necessitating 
at least one month of convalescence.  (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited). (3) Immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30.

On February 23, 2006, the veteran underwent arthroscopic 
debridement of his right ankle.  He tolerated all aspects of 
the surgery well and he left the operating room in 
satisfactory condition. On discharge later that day he was 
directed not to bear weight on his right leg. He was further 
directed to leave the dressing intact until his next clinical 
appointment. When contacted the next day, he stated that he 
had no questions or concerns regarding the operation. 

During a followup evaluation on February 28, 2006, the 
veteran was weightbearing on his right ankle. The bandage was 
clean, dry, and intact, and the sutures were intact.  The 
veteran reported that he had no residual pain or discomfort.  
An examination revealed no edema, erythema, or signs of 
infection.  The examiner concluded that the ankle was 
progressing well and that the veteran could gradually 
increase his activity. 

On March 30, 2006, it was noted that he had removed the 
sutures from his right ankle.  The record is negative for 
evidence of non-weight bearing after February 28, 2006.  In 
fact, up to the November 2006 VA examination, the record is 
negative for any complaints or clinical findings of residuals 
associated with his February 2006 right ankle surgery.

Absent competent evidence of severe postoperative residuals, 
immobilization of one major joint or more, the necessity for 
house confinement, or the necessity for use of a wheelchair 
or crutches with regular weight-bearing prohibited, the 
veteran could not meet the criteria for a period of 
convalescence following the arthroscopic surgery on his right 
ankle on February 23, 2006. The veteran has presented no 
competent evidence to suggest otherwise.  Therefore, there is 
no basis for a temporary total disability rating for a period 
of convalescence.


ORDER

New and material evidence having been received, the request 
to reopen a claim of entitlement to service connection for 
psychiatric disability, claimed as depression, is granted.

Entitlement to a compensable rating for hearing loss 
disability is denied.

Entitlement to a temporary total disability rating for a 
period of convalescence following arthroscopic right ankle 
surgery February 23, 2006, is denied .


REMAND

In light of the decision to reopen the claim of entitlement 
to service connection for psychiatric disability, claimed as 
depression, VA may proceed to evaluate the merits of the 
claim.  It would, however, be premature for the Board to do 
so at this time as additional development of the record is 
warranted.  Failure to take such action could result in 
prejudice to the veteran's claim. Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); VAOPGCPREC 16-92.

With respect to the claim to reopen the issue of entitlement 
to service connection for a left shoulder disorder, and the 
issue of entitlement to an increased rating for residuals of 
a right ankle sprain, the record shows that the veteran has 
presented a new claim to reopen the issue of entitlement to 
service connection for residuals of a right ankle fracture.  
Given that the appellant contends that his left shoulder 
disorder was caused or is aggravated by residuals of the 
right ankle fracture; given that his claim of entitlement to 
service connection for a psychiatric disorder is dependent on 
the nature of his right ankle; and given that the rating 
assigned residuals of a right ankle sprain is inextricably 
intertwined with the claim to reopen the issue of entitlement 
to service connection for a right ankle fracture, it follows 
that the Board is precluded from adjudicating these claims 
prior to the RO taking appropriate action.  Bernard.

The Board acknowledges the appellant's March 2006 vague 
assertion that an April 1985 Board decision was clearly and 
unmistakably erroneous because it failed to grant entitlement 
to service connection for residuals of a right ankle 
fracture.  A claim of clear and unmistakable error in a Board 
decision cannot lie in the absence of a Board decision 
actually denying the benefit sought.  That is, because the 
Board in April 1985 did not explicitly deny entitlement to 
service connection for residuals of a right ankle fracture, 
but rather merely noted as a matter of evidence that the 
disorder was not service connected, it follows that the 
appellant does not have a valid claim of clear and 
unmistakable error in that decision.

The veteran also seeks entitlement to service connection for 
left hand and bilateral leg disorders; entitlement to an 
initial rating in excess of 20 percent for his lumbosacral 
strain; and entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders.  With respect to these issues, there may be 
outstanding evidence which will require further development 
of the record.

In January 1996, during the psychological evaluation by Dr. 
Luongo it was noted that in 1987, the veteran had received 
training through VA.  However, his Vocational Rehabilitation 
and Education folder has not been requested for association 
with his claims file.

In July 1999, the veteran was granted entitlement to Social 
Security disability benefits, effective December 1988.  
However, the records and evidence associated with that 
decision have not been associated with the claims folder. 

During VA outpatient treatment at a Mental Health Clinic in 
March and September 2002, it was noted that the veteran had 
been treated by a counselor at the Vet Center in Sanford, 
Maine. The records of that treatment have not been associated 
with the claims file.

In June 2004, the veteran underwent a VA psychiatric 
examination. Although the examiner considered whether the 
veteran's depression was due to his service-connected 
residuals of a right ankle sprain with traumatic arthritis, 
he did not address whether the veteran's psychiatric 
disability was aggravated by his service-connected right 
ankle disability. 38 C.F.R. § 3.310.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board. Accordingly, the case is REMANDED for the following 
action:

1. Associate the veteran's Vocational 
Rehabilitation and Education folder with 
the claims file. Also request that the 
veteran provide any associated records he 
may have in his possession.  A failure to 
respond or a negative response to any 
request must be noted in writing and 
associated with the claims file.  Efforts 
to obtain the veteran's Vocational 
Rehabilitation and Education folder must 
continue until it is determined that it 
does not exist or that further attempts to 
obtain it would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. Request the veteran's records 
associated with his award of Social 
Security disability benefits directly from 
the Social Security Administration.  Such 
records must include, but are not limited 
to, a copy of the original award letter, 
as well as any medical documentation 
supporting the original award and more 
recent documentation supporting the 
continuation of that award.  A failure to 
respond or a negative response to any 
request must be noted in writing and 
associated with the claims file.  Efforts 
to obtain the veteran's Social Security 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3. Request that the veteran identify the 
time frame(s) during which he was 
treated/counseled at the Vet Center in 
Sanford, Maine.  Then request copies of 
those records directly from the Vet 
Center.  Such records should include, but 
are not limited to, records and notes from 
individual and group therapy, progress 
summaries, and prescription records.  Also 
request that the veteran provide any such 
records he may have in his possession.  A 
failure to respond or a negative response 
to any request must be noted in writing 
and associated with the claims file.  
Efforts to obtain the veteran's Vet Center 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

4.  The RO must then readjudicate the 
issue whether new and material evidence 
has been submitted to reopen the issue of 
entitlement to service connection for 
residuals of a right ankle fracture.  The 
veteran must be notified that the Board 
will not exercise jurisdiction over this 
claim in the absence of a perfected 
appeal.  38 U.S.C.A. § 7104 (West 2002).

5.  Based on the outcome of the claim to 
reopen the issue of entitlement to service 
connection for residuals of a right ankle 
fracture the RO must then readjudicate the 
claim to reopen the issue of entitlement 
to service connection for residuals of a 
left shoulder disorder.  Should the left 
shoulder claim remain denied a 
supplemental statement of the case must be 
issued and the appellant offered an 
opportunity to respond.

6.  When all of the foregoing actions have 
been completed, schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability present.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.   
The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
identify and explain the elements 
supporting the diagnosis of each 
psychiatric disability found to be 
present.  For each psychiatric disability 
found, the examiner must opine whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance, that such disability 
is proximately due to or is chronically 
worsened by the veteran's residuals of a 
right ankle sprain with traumatic 
arthritis, and if, and only if, service 
connection has been granted, residuals of 
a right ankle fracture.  In this regard, 
any increase in the severity of the 
nonservice-connected psychiatric 
disability that is proximately due to or 
the result of a service-connected disease 
or injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  The 
examiner must state the medical basis or 
bases for any opinion. If the examiner is 
unable to do so without resort to 
speculation, he or she should so state.

6.  When each of the foregoing steps have 
been completed, the RO is to undertake any 
other indicated development.  The RO is to 
then readjudicate the issues of 
entitlement to service connection for left 
hand, bilateral leg, and psychiatric 
disabilities; the issue of entitlement to 
an initial rating in excess of 20 percent 
for lumbosacral strain; and entitlement to 
a total disability evaluation based on 
individual unemployability due to service 
connected disorders.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 



While no action is required of the veteran until further 
notice, he has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


